DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-18 in the reply filed on 25 November 2020 is acknowledged.
Claim Status
Claims 1-23 are pending in the current application. Claims 19-23 have been withdrawn.
Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  
With regard to Claim 9, please change “10 to about 200 mM” to “10 mM to about 200 mM”.  
With regard to Claim 10, please add “initiator” after “the thermal free radical” for antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carbonell (WO 2012/068442).
With regard to Claim 1, Carbonell discloses the use of nonwoven material containing high surface area fibers for the bioseparation of biological, therapeutic or toxic compounds from biological samples (Abstract). Carbonell discloses a method for preparing a polymer-grafted and functionalized nonwoven membrane adapted for use in capture of a target molecule (Abstract, [0021], [0022], [0048]). Carbonell discloses a method comprising i) receiving a nonwoven web comprising a plurality of polymeric fibers ([0017], [0018]). Carbonell discloses ii) grafting an acrylate or methacrylate polymer onto the plurality of polymeric fibers to form a plurality of polymer segments covalently attached thereto, thereby forming grafted polymeric fibers ([0021], [0060]-[0063]). Carbonell discloses the grafting step comprising a) contacting the nonwoven web with a solution comprising a thermal free-radical initiator to allow absorption of the thermal initiator into the nonwoven web ([0065], [0067]). Carbonell discloses b) contacting the nonwoven web with a solution comprising at least one acrylate or methacrylate monomer ([0067]). Carbonell discloses c) exposing the nonwoven web to heat to initiate polymerization of the acrylate or methacrylate monomer ([0067], [0071]). Carbonell discloses iii) functionalizing the grafted polymeric fibers to attach at least one functional group adapted for binding the target molecule to the polymer segments of the grafted polymeric fibers (Abstract, [0073]).
With regard to Claim 2
With regard to Claim 3, Carbonell discloses wherein the polymeric fibers comprise thermoplastic polymers selected from the group consisting of polyamides, polycarbonates, polyethersulfones, and combinations thereof ([0058]).
With regard to Claim 4, Carbonell discloses wherein the polymeric fibers are selected from the group consisting of PBT, PTT, PET, PA6, PA6-6, and combinations thereof ([0058]).
With regard to Claim 5, Carbonell discloses wherein the method comprises receiving a nonwoven web comprising a plurality of PBT fibers and grafting a methacrylate polymer comprising polyGMA ([0085], [0086]).
With regard to Claim 6, Carbonell discloses wherein the thermal free-radical initiator is a material configured for decomposing into radical species at a temperature at which an acrylate or methacrylate monomer polymerizes ([0067], [0068], [0071]).
With regard to Claim 7, Carbonell discloses wherein the thermal free-radical initiator is a peroxide or an azo compound ([0067]).
With regard to Claim 12, Carbonell discloses wherein the at least one acrylate or methacrylate monomer is glycidyl methacrylate, among others ([0068]).
With regard to Claim 13, Carbonell discloses wherein the grafted polymeric fibers are functionalized to attach functional group configured to cation or anion exchange with the target molecule ([0073], functional groups may include amino groups, carboxyl groups, hydroxyl groups, and sulfhydryl groups so as to capture and purify proteins by electrostatic interactions (i.e., cation or anion exchange)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Carbonell (WO 2012/068442), as applied to the claims above, in view of Li (US 2011/0305872).
With regard to Claim 8, Carbonell discloses all the limitations as set forth in the claims above. Carbonell discloses wherein the thermal free-radical initiator is a peroxide or an azo compound ([0067]). However, Carbonell is silent to the specific species of peroxide or azo compounds.
Li discloses a method for preparing and resulting articles of manufacture comprising a substrate having a surface, a bulk beneath the surface, and a grafted polymer layer on the substrate surface (Abstract). Li discloses that graft-from polymerization may be initiated by heating a solution comprising aqueous monomer and heat activated initiator and holding the temperature constant until the desired degree of polymerization is achieved ([0367]). Examples of heat activated initiators include AIBN ([0368]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the specific species of thermal free-radical initiator to be AIBN, among others, in the method of Carbonell, as taught by Li, since AIBN is a suitable thermal free-radical initiator for grafting and polymerizing a polymer layer on a substrate.
With regard to Claim 9, Carbonell discloses all the limitations as set forth in the claims above. Carbonell discloses that the initiator concentration, including thermal free-radical initiators, is in the range of 0.5 to 7% ([0067]). However, Carbonell is silent to 
Li discloses a method for preparing and resulting articles of manufacture comprising a substrate having a surface, a bulk beneath the surface, and a grafted polymer layer on the substrate surface (Abstract). Li discloses that graft-from polymerization may be initiated by heating a solution comprising aqueous monomer and heat activated initiator and holding the temperature constant until the desired degree of polymerization is achieved ([0367]).
Li discloses that the quantity of initiator introduced to the substrate can be controlled by changing the concentration of the initiator in the solvent solution and/or changing the amount of time the substrate is allowed to soak in the initiator solution during one initiator imbibing period or by repeating any number of initiator imbibing periods as required ([0339]).
As the quantity of initiator that is introduced to the nonwoven web is a variable that can be modified, among others, by optimizing the concentration of the initiator, the precise initiator concentration would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the thermal free radical initiator concentration of about 10 mM to about 200 mM cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
With regard to Claim 10, Carbonell discloses all the limitations as set forth in the claims above. Carbonell discloses that the initiator concentration, including thermal free-radical initiators, is in the range of 0.5 to 7% ([0067]). However, Carbonell is silent to wherein the nonwoven web is contacted with the solution comprising the thermal free radical initiator for a time of about 1 second to about 10 hours.
Li discloses a method for preparing and resulting articles of manufacture comprising a substrate having a surface, a bulk beneath the surface, and a grafted polymer layer on the substrate surface (Abstract). Li discloses that graft-from polymerization may be initiated by heating a solution comprising aqueous monomer and heat activated initiator and holding the temperature constant until the desired degree of polymerization is achieved ([0367]).
Li discloses that the quantity of initiator introduced to the substrate can be controlled by changing the concentration of the initiator in the solvent solution and/or changing the amount of time the substrate is allowed to soak in the initiator solution 
As the quantity of initiator that is introduced to the nonwoven web is a variable that can be modified, among others, by optimizing the time that the nonwoven web is contacted with the solution comprising the initiator, the precise contacting time would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the time that the nonwoven web is contacted with the solution comprising the initiator of about 1 second to about 10 hours cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the contacting time in the method of Carbonell in order to obtain the desired quantity of initiator that is introduced to the nonwoven web (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,
With regard to Claim 11, Carbonell discloses all the limitations in the claims as set forth above. Carbonell discloses that the grafting can be performed at room temperature or at an elevated temperature, but far below the boiling temperature of a monomer solution ([0070]). However, Carbonell is silent to wherein the step of exposing the nonwoven web to heat comprises heating the nonwoven web to a temperature of at least about 50°C.
Li discloses a method for preparing and resulting articles of manufacture comprising a substrate having a surface, a bulk beneath the surface, and a grafted polymer layer on the substrate surface (Abstract). Li discloses that graft-from polymerization may be initiated by heating a solution comprising aqueous monomer and heat activated initiator and holding the temperature constant until the desired degree of polymerization is achieved ([0367]).
Li discloses that the initiators incorporated into the substrate have a 10 hour T ½ decomposition temperature of 25-175°C ([0334]). Li discloses that for preferable initiators such as AIBN and ABCN, the preferable grafting temperatures are near the 10 hour T ½ of the initiator selected ([0369]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the step of exposing the nonwoven web to heat in the method of Carbonell comprises heating the nonwoven web to a temperature of at least about 50°C, as taught by Li, since it preferable for the grafting temperatures to be near the 10 hour T ½ of the initiator selected, which is in the range of 25-175°C.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carbonell (WO 2012/068442), as applied to the claims above. 
With regard to Claim 14, Carbonell discloses all the limitations in the claims as set forth above. Carbonell discloses that high-surface area fibers can be used effectively to bind target agents, and by using nonwoven membranes made of high-surface area fibers, the inventors have produced devices with improved binding capacities ([0044]). Carbonell discloses that such higher binding capacities enabled by high-surface area fibers results in making the bioseparation/purification process more efficient and more economical ([0050]). Carbonell discloses that winged fibers and textiles made from winged fibers possess a high surface area of 140,000 cm2/g or higher due to their structure, which comprises a middle core with several projections arranged radially along its length ([0055]). Carbonell also discloses that the high-surface area fibers include fibers of small diameter, of between 50 nm and 500 nm ([0056]), and that these small diameter fibers may be mixed with thicker fibers to produce fabrics that combine high resistance and high surface area ([0057]). However, Carbonell is silent to wherein the polymer grafted and functionalized nonwoven membrane exhibits equilibrium binding capacity of up to about 1,000 mmols/g of the target molecule.
It would be obvious to one of ordinary skill in the art of bioseparations that increasing the surface area of the fibers will enable higher grafting and binding capacities of the target molecules. Therefore, the structure that is imparted to the polymer grafted and functionalized nonwoven membrane by the equilibrium binding capacity is a result of the high-surface area of the fibers, which may be adjusted according to known methods to achieve the desired properties. Accordingly, the membranes of Carbonell may be optimized to achieve the recited limitations.
Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the surface area of the polymeric fibers in the method of Carbonell to obtain the desired equilibrium binding capacity (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
With regard to Claim 15, Carbonell discloses all the limitations in the claims as set forth above. Carbonell discloses that high-surface area fibers can be used 2/g or higher due to their structure, which comprises a middle core with several projections arranged radially along its length ([0055]). Carbonell discloses that a conformal coating of the nonwoven membrane using grafted polymers may be achieved such that the entire surface of the winged fiber may be coated without blocking the spaces between the wings ([0061]). However, Carbonell is silent to wherein the nonwoven web exhibits a weight gain due to grafting of about 1% to about 50% based on the weight of the nonwoven web before grafting.
It would be obvious to one of ordinary skill in the art of bioseparations that increasing the surface area of the fibers will enable higher grafting rates of the polymeric fibers of the nonwoven membranes. Therefore, the structure that is imparted to the polymer grafted and functionalized nonwoven membrane by the weight gain due to grafting is a result of the high-surface area of the fibers, which may be adjusted according to known methods to achieve the desired properties. Accordingly, the membranes of Carbonell may be optimized to achieve the recited limitations.
As the weight gain due to grafting of the nonwoven web is a variable that can be modified, among others, by adjusting the surface area of the polymeric fibers Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the surface area of the polymeric fibers in the method of Carbonell in order to obtain the desired quantity of grafting of the nonwoven web (i.e., weight gain due to grafting) (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carbonell (WO 2012/068442), as applied to the claims above, in view of Kolesinski (US 2006/0175260).
With regard to Claim 16, Carbonell discloses all the limitations in the claims as set forth above. However, Carbonell is silent to wherein the nonwoven web has a thickness of about 1 micron to about 2 meters.
Kolesinski discloses a chromatographic separation member including a substrate carrying on at least one surface a thin layer of a chromatographically active capture material (Abstract). The substrate may be nonwoven fibers and be of any thickness which is sufficient to provide the mechanical strength such that the overall web structure can perform its function ([0024]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the nonwoven web of Carbonell to have a thickness of about 1 micron to about 2 meters, as taught by Kolesinski, which is a very broad range that one of ordinary skill in the art would find includes thicknesses that are sufficient to provide the mechanical strength such that the nonwoven membrane can perform its function.
With regard to Claim 17, Carbonell discloses all the limitations in the claims as set forth above. However, Carbonell is silent to wherein the grafting forms a grafted layer having a thickness of about 0.05 micron to about 100 micron.
Kolesinski discloses a chromatographic separation member including a substrate carrying on at least one surface a thin layer of a chromatographically active capture material (Abstract). The thin layer is from about 0.25 micron to about 3 micron thick of a functionalized polymeric material, which can be attached by grafting ([0023], [0029]). 
As the binding capacity of a target molecule is a variable that can be modified, among others, by optimizing the thickness of the grafted layer, the precise grafted layer thickness would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the thickness of about 0.05 micron to about 100 micron of the grafted layer cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the thickness of the grafted layer in the method of Carbonell in order to obtain the desired binding capacity of the nonwoven membrane (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carbonell (WO 2012/068442), as applied to the claims above, in view of Hunsperger (US 2015/0233921).
With regard to Claim 18, Carbonell discloses all the limitations in the claims as set forth above. However, Carbonell is silent to wherein the polymer grafted and functionalized nonwoven membrane is configured for reaching a binding equilibrium for the target molecule in a time of about 1 hour or less.
Hunsperger discloses the detection of a subject biomarker and diagnostic array for dengue fever (Title, Abstract). Hunsperger discloses that a biological sample is incubated with anti-subject biomarker coated beads for sufficient time to allow equilibrium binding to develop ([0167]). Hunsperger discloses that the time to allow equilibrium binding depends of the affinity of the antibody and the anticipated concentration of the subject biomarker in the biological sample ([0167]).
It would be obvious to one of ordinary skill in the art that the affinity of the target molecule to functional groups on the surfaces of the polymer grafted and functionalized nonwoven membrane and concentration of the target molecule in the sample will affect the equilibrium binding time. It would be obvious to increase affinity of the target molecule by selection of functional groups to reduce equilibrium binding time.
It would be obvious to one of ordinary skill in the art of bioseparations that increasing the affinity of the target molecule to the nonwoven membrane will enable shorter time for reaching a binding equilibrium. Therefore, the structure that is imparted to the polymer grafted and functionalized nonwoven membrane by the time to reaching a binding equilibrium is a result of the selected functional groups, which may be 
As the time to reaching a binding equilibrium is a variable that can be modified, among others, by optimizing the affinity of the target molecule to the nonwoven membrane by selection of functional groups, the precise time to reaching a binding equilibrium would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the configuration of the polymer grafted and functionalized nonwoven membrane to achieve a binding equilibrium for the target molecule in a time of about 1 or less cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the affinity of the target molecule to the nonwoven membrane by selection of functional groups in the method of Carbonell in order to obtain the desired time for reaching a binding equilibrium for the target molecule (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777